In the

        United States Court of Appeals
                            For the Seventh Circuit
                                  ____________________ 
No. 13‐2871 
UNITED STATES OF AMERICA, 
                                                             Plaintiff‐Appellee, 

                                                    v. 

MARLON BEARD, 
                                                          Defendant‐Appellant. 
                                  ____________________ 

               Appeal from the United States District Court for the 
                          Central District of Illinois. 
                 No. 04‐CR‐10075 — Michael M. Mihm, Judge. 
                                  ____________________ 

    SUBMITTED FEBRUARY 6, 2014* — DECIDED MARCH 12, 2014 
                   ____________________ 

   Before WOOD, Chief Judge, and KANNE and TINDER, Circuit 
Judges. 
    WOOD,  Chief  Judge.  Marlon  Beard  appeals  from  an  order 
denying his motion to reconsider the rejection of his request 
for a sentence reduction under 18 U.S.C. § 3582(c)(2). Beard 
                                                 
* After examining the parties’ briefs and the record, we have concluded 
that oral argument is unnecessary. The appeal is therefore submitted on 
the briefs and the record. See Fed. R. App. P. 34(a)(2)(C). 
2                                                        No. 13‐2871 

was seeking that reduction based on the Fair Sentencing Act 
of 2010 and its implementing amendments to the sentencing 
guidelines.  The  Sentencing  Commission  has  made  those 
amendments retroactive. His appeal, however, founders on a 
fundamental problem: the district court had no authority to 
order the relief that Beard sought. Its judgment denying re‐
lief was therefore correct. 
    Beard pleaded guilty in 2005 to possessing crack cocaine 
with  the  intent  to  distribute,  in  violation  of  21  U.S.C. 
§ 841(a)(1).  Because  the  offense  involved  at  least  50  grams, 
he was sentenced to what was at the time the statutory min‐
imum  of  10  years,  see  id.  §  841(b)(1)(A).  In  2008,  after  the 
Sentencing  Commission  had  retroactively  lowered  the  of‐
fense  levels  for  most  crack  crimes,  Beard  requested  a  re‐
duced sentence under § 3582(c)(2). See U.S.S.G. App. C., Vol. 
III 226–31, 253 (2011). The district court denied his motion on 
the  ground  that  Beard  had  been  sentenced  to  a  statutorily 
mandated period that had not changed.  
    In  2012,  Beard  again  moved  under  §  3582(c)(2)  for  a  re‐
duced sentence. This time he argued that the Fair Sentencing 
Act,  which  increased  the  threshold  amount  of  crack  neces‐
sary  to  trigger  §  841(b)(1)’s  enhanced  sentences,  along  with 
the retroactive, implementing amendments to the guidelines, 
make  him  eligible  for  a  reduced  sentence.  See  Pub.  L.  No. 
111–220, 124 Stat. 2372; U.S.S.G. Supp. App. C., Vol. III 374–
85, 391–98 (2011). In support Beard cited the panel opinion in 
United  States  v.  Blewett,  719  F.3d  482  (6th  Cir.  2013),  which 
concluded  that  the  purpose  behind  the  Fair  Sentencing  Act 
demands  that  the  legislation  benefit  all  crack  offenders,  in‐
cluding those who were sentenced before its enactment. (The 
en banc Sixth Circuit later repudiated that position and held 
No. 13‐2871                                                           3 

that the Act does not retroactively undo final sentences. See 
United  States  v.  Blewett,  Nos.  12‐5226  &  12‐5582,  2013  WL 
6231727 (6th Cir. Dec. 3, 2013).) 
    The  district  court  denied  Beard’s  2012  motion.  It  rea‐
soned that relief under the Fair Sentencing Act is foreclosed 
by  our  decision  in  United  States  v.  Foster,  706  F.3d  887,  888 
(7th  Cir.  2013),  which  concludes  that  a  sentence  reduction 
under § 3582(c)(2) is not a form of resentencing that allows a 
defendant  to  take  advantage  of  postsentencing  changes  in 
the law, such as the Fair Sentencing Act. See United States v. 
Robinson, 697 F.3d 443, 444–45 (7th Cir. 2012). Moreover, we 
added,  the  retroactive  amendments  to  the  guidelines,  al‐
though  intended  to  benefit  even  defendants  sentenced  be‐
fore  enactment  of  the  Fair  Sentencing  Act,  could  not  help  a 
person  in  Beard’s  position  because  his  prison  sentence  was 
dictated  by  the  applicable  statutory  minimum.  See  id.  Six‐
teen  days  later  Beard,  still  pressing  the  court  to  apply  the 
panel’s opinion  in Blewett,  filed a motion asking  the  district 
court to reconsider its decision. The district court denied this 
motion. 
    Beard filed a notice of appeal. Critically, his notice of ap‐
peal came too late to serve as the basis of an appeal from the 
district  court’s  denial  of  the  underlying  2012  motion.  See 
FED. R. APP. P. 4(b)(1)(A) (requiring as relevant here notice of 
appeal within 14 days of the order being appealed). The ap‐
peal before us is therefore timely only to contest the decision 
on  Beard’s  purported  motion  for  reconsideration.  But  there 
is a serious problem with that motion, and thus with its suit‐
ability  as  a  subject  of  appeal:  it  did  not  meet  the  require‐
ments for a motion for reconsideration. 
4                                                        No. 13‐2871 

    The rules of criminal procedure offer a number of possi‐
bilities for post‐judgment motions. Federal Rule of Criminal 
Procedure 33 permits a defendant to file a motion to vacate a 
judgment and grant a new trial; Rule 29 authorizes a motion 
for  a  judgment  of  acquittal;  and  Rule  35  spells  out  when  a 
defendant may move to correct or reduce his sentence. All of 
these rules are  subject to time limits; in addition,  Rule 35 is 
available only if the government files a motion (which it did 
not do here), and so it is doubly useless for Beard. More gen‐
erally, we have recognized that as a matter of general prac‐
tice a motion to reconsider in a criminal prosecution is prop‐
er and may be entertained if it is filed in time. United States v. 
Rollins, 607 F.3d 500, 504 (7th Cir. 2010). The applicable time 
is the same 14‐day period that applies to other motions that 
suspend the time for taking an appeal under FED.  R.  APP.  P. 
4(b).  See  United  States  v.  Redd,  630  F.3d  649,  650  (7th  Cir. 
2011)  (applying  the  14‐day  rule  to  a  motion  to  reconsider  a 
ruling under § 3582(c)(2)). 
    Beard’s submission, as we noted, was filed 16 days after 
the  denial  of  his  §  3582(c)(2)  motion;  it  was  thus  untimely. 
See Redd, 640 F.3d at 650. By default, this meant that at best it 
was, just as the motion we considered in Redd, nothing more 
in substance than a renewed motion under § 3582(c)(2). The 
caption  Beard  affixed  is  of  no  moment;  the  motion  seeks  a 
reduction in his sentence. And it does so long after any stat‐
ute or rule of procedure authorizes the district court to grant 
the  requested  relief.  See  United  States  v.  Carraway,  478  F.3d 
845, 848 (7th Cir. 2007); Romandine v. United States, 206 F.3d 
731, 734–36 (7th Cir. 2000). 
   This presents us with the question whether § 3582(c)(2)’s 
limitation  on  when  a  sentence  modification  is  permitted 
No. 13‐2871                                                           5 

strips the district court of subject‐matter jurisdiction to con‐
sider  an  impermissible  successive  motion,  or  if  it  imposes 
only a non‐jurisdictional case processing rule. Although the 
parties have not raised this issue, we address it to fulfill our 
obligation  to  ensure  that  federal  courts  have  subject‐matter 
jurisdiction at each stage of the proceedings. Ne. Rural Elec‐
tric  Membership  Corp.  v.  Wabash  Valley  Power  Ass’n,  707  F.3d 
883,  890  (7th  Cir.  2013).  “[L]imits  on  the  reach  of  federal 
statutes  …  are  only  jurisdictional  if  Congress  says  so.” 
Bowles v. Russell, 551 U.S. 205, 216–17 (2007). In recent years, 
the  Supreme  Court  has  repeatedly  held  that  courts  should 
not jump too readily to the conclusion that a provision is ju‐
risdictional. See, e.g., Union Pac. R.R. Co. v. Bhd. of Locomotive 
Eng’rs & Trainmen, 558 U.S. 67, 81 (2009) (citing cases). A re‐
striction should be deemed jurisdictional only if it “reduce[s] 
the adjudicatory domain of a tribunal” and cannot be forfeit‐
ed.  Id.  We  see  nothing  in  §  3582(c)(2)  that  meets  this  strin‐
gent  test.  At  most,  the  statute  creates  a  rule  under  which 
successive  motions  are  prohibited  and  should  be  denied  as 
outside the scope of the statute. Our sister circuits have come 
to the same conclusion. See United States v. Trujillo, 713 F.3d 
1003,  1006–07  (9th  Cir.  2013);  United  States  v.  Weatherspoon, 
696 F.3d 416, 421 (3d Cir. 2012). 
    Even  though  jurisdiction  was  secure,  the  district  court 
had  no  choice  but  to  deny  Beard’s  successive  §  3582(c)(2) 
motion. Section 3582(c)(2) permits the district court to modi‐
fy  a  sentence  that  “has  subsequently  been  lowered  by  the 
Sentencing  Commission.” 18 U.S.C. 3582(c)(2); see Robinson, 
698  F.3d  at  444.  “Once  the  district  judge  makes  a  decision, 
Rule  35  applies  and  curtails  any  further  power  of  revision, 
unless  the  Commission  again  changes  the  Guidelines  and 
makes that change, too, retroactive.” Redd, 630 F.3d at 651. In 
6                                                      No. 13‐2871 

other  words,  prisoners  have  only  one  bite  at  the  apple  per 
retroactive  amendment  to  the  sentencing  guidelines.  See 
United States v. Goodwyn, 596 F.3d 233, 235–36 (4th Cir. 2010) 
(permitting  prisoner  only  one  opportunity  to  request  sen‐
tence  modification  under  same  guideline  amendment). 
Beard  availed  himself  of  his  one  opportunity,  and  he  now 
must accept the district court’s decision.  
     We AFFIRM the judgment of the district court.